                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

In the Matter Of:

KHUSRO PARVEZ                                     Case No.: 04-56214-TJT
                                                  Chapter 7
                                                  Honorable THOMAS J. TUCKER

_______Debtor (s)__________/


                             NOTICE OF UNCLAIMED DIVIDENDS

TO THE CLERK OF THE COURT:

       The attached check in the amount of $4,653.74 represents the total sum of
unclaimed dividends in this estate to date and is paid to the Court pursuant to 11 U.S.C.
§347(a). The name(s) and address(es) of the Party(ies) entitled to these unclaimed
dividends is (are) as follows:


CREDITOR NAME                                     CLAIM NO:           AMOUNT OF
                                                                      DIVIDEND

KHURSO PARVEZ                                                   N/A           $4,653.74
23441 JAYNES
FARMINGTON HILLS, MI 48336




Dated: November 7, 2020
                                                  /s/ WENDY TURNER LEWIS (P39505)
                                                  Chapter 7 Trustee
                                                  444 West Willis, Suite 101
                                                  Detroit, MI 48201
                                                  313/832.5555
                                                  wtlewis@ameritech.net




   04-56214-tjt     Doc 57    Filed 11/07/20   Entered 11/07/20 11:48:22   Page 1 of 1
